Citation Nr: 1440172	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  12-03 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic muscle aches, claimed as due to undiagnosed illness.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for undiagnosed illness claimed as manifested by complaints of tiring easily and now claimed as chronic fatigue syndrome.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple joint aches, claimed as due to undiagnosed illness.

6.  Entitlement to service connection for undiagnosed illness manifested by stomach problems, gas, sour taste in mouth and occasional diarrhea, now claimed as irritable bowel syndrome.

7.  Entitlement to an evaluation in excess of 20 percent disabling for gout.

8.  Entitlement to an evaluation in excess of 10 percent disabling for peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from September 1981 to May 1990 and from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 1995 and March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO).

In October 1995 the RO denied claims including entitlement to service connection for undiagnosed illness manifested by stomach problems and gas.  The Veteran's representative appealed this issue in a Notice of Disagreement received in April 1996.  A Statement of the Case regarding this issue and others was issued in June 1997.  A Substantive Appeal on a VA Form 9 was received in August 1997 that identified upset stomach and stomach gas.  As such, this issue has been recharacterized on the first page. 

The Veteran testified at a hearing held before the undersigned in March 2012.  The transcript has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Additional treatment records were associated with the claims file subsequent to the Statement of the Case dated in January 2012.  In June 2014 the Veteran was asked if he wished to waive agency of original jurisdiction (AOJ) consideration of the evidence.  In a statement received in July 2014, the Veteran indicated that he desired his claims to be remanded to the AOJ for review of the additional evidence.  As such, the claims are remanded for AOJ consideration of the additional evidence.  See 38 C.F.R. §§ 19.31, 20.1304 (2013).

The Veteran most recently underwent examination regarding the severity of his gout and peptic ulcer disease in October 2010.  In a treatment note dated in November 2012 the Veteran was noted to have a history of gout with recent swelling of his left foot.  In addition, the Veteran was noted to have a chronic upset stomach and have had an EGD and colonoscopy in July that showed healed peptic ulcer disease.  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2013); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as the evidence of record indicates that the Veteran's conditions may have changed in severity since the prior examination and as this remand requests the association with the claims file of additional evidence the Veteran must be afforded additional VA medical examinations.

Since the claims file is being returned, additional attempts should be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2013); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, a VA treatment record dated in March 2009 indicates that the Veteran was treated by a private gastroenterologist, Dr. Y, less than ten years prior.  Following obtaining any necessary authorization, attempts must be made to obtain and associate with the claims file records of the Veteran's treatment by Dr. Y.  See 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran not already of record.  

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. Y.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination(s) to determine the nature, extent and severity of his gout and peptic ulcer disease disabilities.  The claims folder should be made available to and reviewed by the examiner(s).  All indicated tests should be performed.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  After completion of the above and any other development deemed necessary, review the expanded record and determine if the appellant has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the appellant and her representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



